932 A.2d 871 (2007)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Brian QUALLS, Petitioner.
Supreme Court of Pennsylvania.
August 30, 2007.

ORDER
PER CURIAM.
The Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the remaining issue. The issue, as stated by petitioner, is:
Whether the mandatory provisions of 42 Pa.C.S.A. [§ ]9712 should apply when the jury, responding to a special interrogatory, finds as a fact that the defendant did not possess a weapon[?]
The Order of the Superior Court is VACATED, and the matter is REMANDED for re-sentencing. See Commonwealth v. Dickson, 591 Pa. 364, 918 A.2d 95 (2007) (holding that the mandatory minimum sentence enhancement of § 9712 does not apply to an unarmed accomplice).